DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 13 and 15-20 are cancelled.  Claims 21-23 are added.  No new matter.  Claims 1-12, 14, and 21-23 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 1 recites the limitation “wherein the staircase bridge comprises a width smaller than a distance between adjacent bottom select gate cuts”, however this limitation does not seem to be shown in the figures (Fig. 4 does show width w of bridge of 450, but not the relationship with distance of bottom select gate cuts as it is not stated that the figures are to scale) or the specification itself.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the staircase bridge comprises a width smaller than a distance between adjacent bottom select gate cuts” it is unclear in which direction the width is measured (i.e. x-direction, y-direction, or z-direction).  Furthermore, it is unclear in which direction the distance of the bottom select gate cuts are measured.  	For purposes of examination this will be interpreted as “wherein the staircase bridge comprises a width in a first direction smaller than a distance between adjacent bottom select gate cuts in the first direction”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 2018/0350825).
	Claim 1, Ogawa discloses (Figs. 5A-8C)  a three-dimensional (3D) memory device, comprising: 	a film stack (32/42 stack), comprising a plurality of conductive (42, sacrificial material may be conducive material, Para [0069]) and dielectric layer (32, insulating layer, Para [0068]) pairs vertically stacked on (32/42 pair stacked on 8) a substrate (8, substrate, Para [0062]), wherein each conductive and dielectric layer pair comprises a dielectric layer and a conductive layer (32/42 comprise one 32 and one 42); 	bottom select gate cuts (49, memory openings, Para [0084]) penetrating vertically through one or more of the conductive and dielectric layer pairs at a bottom portion of the film stack (49 penetrates through 32/42 pairs at bottom of 32/42 stack); and 	a first staircase region (Fig. 6A, 200, word line contact via region, Para [0076]), comprising: 	a first staircase structure (Fig. 6A, left staircase, hereinafter “1st”) formed in the film stack (1st formed in 32/42 stack); 	a second staircase structure (Fig. 6A, right staircase, hereinafter “2nd”) formed in the film stack (2nd formed in 32/42 stack), wherein the first and second staircase structures each extends laterally in a first direction (1st and 2nd extend laterally in a horizontal direction labeled hd1 in Fig. 6C ) and comprises the plurality of conductive and dielectric layer pairs (1st and 2nd comprise plurality of 32/42 pairs); and 	a staircase bridge (Fig. 5B, 600, connection regions is portion not etched see Fig. 5D, Para [0074]), connecting the first and second staircase structures (Fig. 5D, 600 connects left and right 100 which are later 1st and 2nd ), wherein the staircase bridge comprises a width in a first direction (Fig. 6C, hd1) smaller than a distance between adjacent bottom select gate cuts in the first direction (Fig. 6A, width of 600 in hd1 is smaller than a distance between two adjacent 49s in hd1).	Claim 2, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, wherein the staircase bridge (Fig. 5B, 600) comprises the plurality of conductive and dielectric layer pairs (600 comprises 32/42).	Claim 3, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 2, wherein the staircase bridge (600) is configured to electrically connect the conductive layer in each conductive and dielectric layer pair of the first staircase structure with the conductive layer in a corresponding conductive and dielectric layer pair of the second staircase structure (Fig. 6C, 600 connects left and right 100 corresponding to 1st and 2nd, Para [0074]).	Claim 4, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 3, wherein the staircase bridge extends laterally in the first direction and comprises a width in a second direction perpendicular to the first direction, wherein the width is smaller than a width of the first and second staircase structures (Fig. 6C, 600 extends in hd2 perpendicular to hd1 and is smaller than width of 1st and 2nd in hd2 direction).	Claim 5, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, wherein in the first direction, an upper portion of the staircase bridge is longer than a lower portion of the staircase bridge (Fig. 6A, in horizontal lateral direction hd1 upper portion of 65 is longer than lower portion of 65).	Claim 6, Ogawa discloses (Figs. 6A-8C) the 3D memory device of claim 1, further comprising: 	a plurality of memory strings (Fig. 7I, 55, memory stack structure, Para [0108]) vertically penetrating through the film stack (55 vertically penetrates 32/42 stack), the plurality of memory strings (55) each comprising: 	a core filling film (62, dielectric core, Para [0108]); 	a channel layer (60, vertical semiconductor channel, Para [0109]) surrounding the core filling film (60 surrounds 62); and 	a memory film (50, memory film, Para [0108]) surrounding the channel layer (50 surrounds 60).	Claim 7, Ogawa discloses (Figs. 6A-8C) the 3D memory device of claim 6, wherein the plurality of memory strings (55) are distributed on opposite sides of the first staircase region (Fig. 8A, 58 is formed on opposite sides of 200).	Claim 8, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, wherein the first and second staircase structures are symmetric to each other along the first direction (Fig. 6A, 1st and 2nd are symmetric to each other along hd1 lateral direction).	Claim 9, Ogawa discloses the 3D memory device of claim 1, further comprising (Fig. 12A): 	a plurality of contact structures (86, contact via structures, Para [0133]), electrically connected (86 is connected to 46) with the conductive layers (42 is replaced with 46 in Fig. 11A to connect to 86, Para [0123] [0133]) of the first and second staircase structures (46 of 1st and 2nd).	Claim 10, Ogawa discloses (Fig. 12A) the 3D memory device of claim 9, wherein 	a first subset of the plurality of contact structures (left subset of 86, hereinafter “c1”) is formed on the conductive layers of the first staircase structure (c1 is formed on 46 on 1st); and 	a second subset of the plurality of contact structures (right subset of 86, hereinafter “c2”) is formed on the conductive layers of the second staircase structure (c2 is formed on 46 on 2nd), wherein the second subset of the plurality of contact structures is different from the first subset of the plurality of contact structures (c2 are not the same elements than c1).	Claim 11, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, wherein the first staircase region is in a center of a memory array of the 3D memory device (200 is in a center of the memory array shown in the figures).	Claim 12, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, wherein the bottom select gate (BSG) cuts (Fig. 6A, 49) extend laterally in the first direction (49 extends in horizontal lateral direction hd1) and are configured to divide a memory array into two or more sub-blocks (Fig. 6A, middle 49s in 100s divide memory array of the Fig. 6A into sub blocks, hereinafter “sub”) , each sub-block comprising a sub-BSG (each sub has at least one 49).
Claim 14, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, further comprising: 	a second staircase region (as shown in Fig. 6C, 200 is divided into rows extending in hd2 direction creating multiple staircase regions, one of these is picked, hereinafter “s2”, comprising: 	a third staircase structure (s2 would have a left staircase like the one shown in fig. 6A, hereinafter “3rd”) and a fourth staircase structure (s2 would have a right staircase like the one shown in fig. 6A, hereinafter “4th”) formed in the film stack (3rd and 4th formed in 32/42), wherein the third and fourth staircase structures extend laterally in the first direction (3rd and 4th extend in hd1 direction as shown in Fig. 6C); and 	a second staircase bridge connecting the third and the fourth staircase structures (portion of 65 connecting 3rd and 4th, hereinafter “b2”), wherein the first and the second staircase bridges are on opposite sides of the first and second staircase regions, respectively (since s2 and 200 are the middle section of the device 1st and 2nd would be on opposites sides of them).	Claim 21, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, wherein the bottom select gate cuts comprise an insulating material (in Fig. 7I, dielectric core 62 is formed in 49, Para [0108]).	Claim 22, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 1, further comprising: 	a top select gate cut (19, support openings, Para [0109]) extending vertically through one or more of the conductive and dielectric layer pairs at an upper portion of the film stack (19 extends vertically through 32/42 at upper portion of the stack).	Claim 23, Ogawa discloses (Figs. 5A-8C) the 3D memory device of claim 22, wherein the top select gate cut extends laterally in the first direction (19 extends in lateral in hd1 direction as shown in Fig. 6C) and comprises an insulating material (19 may be filled with dielectric core 62, Para [0109]).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lee (US Pat. No. 8,748,970) discloses (Fig. 1) a staircase structure with two block P1 and P2 with staircases and a connection region C in between.	Lee (US 2017/0256551) discloses (Fig. 1D) staircase structures 114 facing one another in a stadium structure with a middle bridge section 112 in between.	Chang (US 2018/0286743) discloses (Fig. 7) a stadium staircase structure 30 with a lower electrode bridge.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819